Citation Nr: 0945787	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, currently evaluated as 0 percent 
disabling. 

2.  Whether a separate disability rating is warranted for 
genitourinary symptoms of diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1967 to April 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, denying an increased evaluation for diabetes 
mellitus from the 20 percent assigned.  


FINDINGS OF FACT

1.  The Veteran's diabetes requires insulin and a restricted 
diet, but does not require regulation of his activities.

2.  The Veteran has a genitourinary system dysfunction 
manifested by urinary frequency associated with his diabetes 
mellitus, beginning effective June 5, 2005.  For the rating 
interval from June 5, 2005, through June 8, 2006, this 
condition was manifested by disability characterized by 
having to awaken to urinate three to four times per night.  
For the rating interval beginning June 9, 2006, this was not 
manifested by having to arise to urinate.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 
7913 (2009).


2.  A separate service-connected disability rating of 20 
percent effective from June 5, 2005, through June 8, 2006, 
and of zero percent beginning June 9, 2006, is warranted for 
genitourinary system dysfunction manifested by urinary 
frequency associated with the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 4.115a, DC 7599-7517.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Supplemental Statement of the Case (SOC) 
or Supplemental Statement of the Case (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In a claim for increased rating, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Veteran was afforded a VCAA notice letter in July 2005, 
prior to the appealed RO adjudication of the claim for 
increased rating in September 2005, which informed him of the 
notice and duty-to-assist provisions of the VCAA, and of the 
information and evidence necessary to substantiate the claim 
for an increased rating, as well as informing of the 
respective roles of the Veteran and VA in developing the 
claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is 
obtained being on the Veteran.  This letter also provided the 
Veteran with general notice of the evidence required to 
satisfy the claim for increased rating.  He was also afforded 
notice of how disability ratings and effective dates are 
assigned, by a notice letter afforded him in March 2006, by 
which the RO was then explicitly complying with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was thereafter afforded further 
readjudication of the claim in an August 2006 SOC and a 
January 2007 SSOC.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO appropriately 
assisted the Veteran in obtaining indicated treatment and 
evaluation records, and associated all records obtained with 
the claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran, including in the appealed rating action 
and by an SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  

The Board observes that additional treatment records were 
received subsequent to the most recent SSOC in January 2007, 
but those records generally address the Veteran's 
cardiovascular disease, which was the subject of a separate 
RO rating decision in March 2007 which is not now before the 
Board.  However, no evidence which is material, for rating 
purposes, to the level of disability associated with his 
diabetes mellitus was obtained subsequent to the most recent 
SSOC in January 2007.  Hence, further RO review based on 
those more recent records is not warranted prior to Board 
adjudication of the claim.  See 38 C.F.R. §§ 19.37, 
20.1304(c) (2009).

In this regard, although the Board recognizes that a 
disability such as diabetes mellitus may alter in its 
severity at any time, judicial efficiency precludes 
continuous updating of the evidentiary record so as to assure 
that no more recent event or disease progression as 
pertaining to the Veteran's diabetes is missing from the 
claims file.  Such continual updating, with the associated 
requirement of RO review of the new evidence prior to Board 
adjudication, pursuant to 38 C.F.R. §§ 19.37, would 
ultimately preclude the Board from ever adjudicating the 
claim.  Such a consequence would necessarily deprive the 
Veteran of the benefit of the Board's review and 
adjudication.  In addition, the Veteran has not submitted any 
statement indicating that his diabetes mellitus has increased 
in severity since the most recent treatments upon which the 
RO based its January 2007 SSOC. 

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations for compensation purposes in the course of 
appeal to address his claimed diabetes, in February 2004 and 
August 2005.  The examinations were appropriately followed by 
review of the claim by the RO, including most recently with 
issuance of the January 2007 SSOC.  The examinations, taken 
together with records of VA, private, and service treatment, 
and statements and testimony by the Veteran and his spouse, 
as well as other evidence of record, are adequate for the 
Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The VA examinations, taken as a whole, addressed 
both the medical findings upon current examination and the 
Veteran's history, and presented findings and conclusions 
consistent with his medical history and sufficiently 
addressing the criteria for rating the disorder in question 
to allow the Board to adjudicate the claim based on informed 
medical findings and medical judgment.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the increased rating 
claim herein adjudicated, and with regard to the Board's 
grant herein of a separate disability rating for 
genitourinary dysfunction associated with the Veteran's 
diabetes mellitus, the Board finds that any error in notice 
and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the ratings 
assigned for the rating period in question, for the appealed 
claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this 
case based on development already undertaken, the 
responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorder over the rating period, because adequate 
examinations have already been performed, which, taken 
together with treatment records contained within the claims 
file, present an adequate disability picture for Board 
adjudication, as already discussed.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Increased or Additional Disability Rating for Diabetes 
Mellitus
and Associated Disability

A.  Increased Rating - Diabetes Mellitus

Disability evaluations are assigned to reflect levels of 
current disability due to service-connected conditions.  The 
appropriate rating is determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical 
impairment and effect on functioning, or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided. 38 C.F.R. 
§ 4.14.  It is, however, possible for a veteran to have 
separate and distinct manifestations from the same disability 
which would permit rating under more than one diagnostic 
code.  The critical element in such a case is that none of 
the symptomatology of the primary condition is duplicative or 
overlaps with the symptomatology of the other.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

The Veteran's diabetes mellitus is currently rated 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Pursuant to DC 7913, a rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities. A 
60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted when the condition requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

At his October 2006 hearing before a Decision Review Officer 
(DRO) at the RO, the Veteran made a point of emphasizing that 
he had made significant efforts, since his diabetes mellitus 
was first diagnosed around 1997, to manage the disease with 
diet, exercise, and medication.  He said he was currently 
taking two forms of insulin, with administration three times 
daily.  He further testified that he had significant 
cardiovascular disease as a result of his diabetes mellitus.  
However, he also conceded that, as a result of the care of 
good doctors and his own efforts, he has been able to manage 
his diabetes fairly well.  This is consistent with the 
medical findings and assessments within the record.  

Upon a February 2004 VA examination for compensation 
purposes, the Veteran's history of diabetes mellitus was 
noted, including initial diagnosis in May 1997 based on 
symptoms of blurred vision, polyuria, and polydipsia.  At the 
time of the February 2004 examination he was still treated 
solely by oral medications, without insulin.  He denied 
hypoglycemic episodes requiring assistance, and had no 
history of hospitalizations associated with his diabetes.  
The Veteran reported minor weight gain of 10 pounds, but no 
visual symptoms since treatment for his diabetes.  He 
reported tingling in his feet only approximately once in two 
months.  He denied problems with wound healing, and knew of 
no kidney problems.  He did have erectile dysfunction, with 
difficulty maintaining erections.  The examiner noted that 
the Veteran had a significant cardiovascular disease history 
status post myocardial infarction in August 2001 and multiple 
stent placements, though currently with good exercise 
tolerance.  The examiner also noted that the Veteran was 
careful with his degree of activity (though no limitation of 
activities was noted to have been prescribed), and that he 
had some fatigue, including as associated with cardiovascular 
exercise tolerance, and possibly as a side effect of 
medication.  He was exercising five times weekly, and 
maintained professional employment.  

The February 2004 examiner found that the Veteran's diabetes 
mellitus was reasonably controlled by oral medication.  Based 
on creatinine clearance, the examiner found that he had a 
very mild degree of renal insufficiency.  


The Veteran presented for a further VA examination for 
compensation purposes in August 2005, based on his recently 
having experienced poorer control of his diabetes mellitus 
despite being started on an insulin regime in addition to 
oral diabetes medication.  Upon review of the claims file and 
treatment records, the examiner noted the history of fairly 
good control of his diabetes until that summer, when upon 
treatment on June 6, 2005, his hemoglobin A1c was 9.2.  Blood 
sugar readings were also noted to be elevated.  The Veteran 
had undergone recent hospitalization for cellulitis of the 
left lower extremity.  His weight remained relatively stable, 
with weight loss noted to be due to an exercise and diet 
regime.  

The Veteran complained at the August 2005 examination that he 
could not do all of his yard work due to its taking too long 
because he felt he had to be much more careful performing 
that work, presumably because of his diabetes.  He also 
complained of erectile dysfunction, which, as noted infra, is 
the basis of a special monthly compensation (SMC) award.  The 
examiner noted that he had regular eye examinations, and 
there continued to be no findings of diabetic retinopathy.  
He denied significant neurological dysfunction associated 
with his diabetes mellitus, though he complained of 
experiencing sharp pains in his feet in the evenings, lasting 
between several minutes and an hour but resolving 
spontaneously.  

Also at the August 2005 examination, the Veteran reported 
having nocturia, having to get up two to three times per 
night to urinate.  He reported having experienced these 
urinary symptoms previously, before his diabetes mellitus was 
diagnosed and before his control of the disease was first 
achieved with initial treatment.  

The August 2005 examiner found the Veteran in no acute 
distress.  Eye vasculature was normal, and he was 
neurologically intact to testing, including in the 
extremities.  Evidence of recent left lower extremity 
cellulitis was noted.  The examiner also noted the Veteran's 
recent deterioration of control of his diabetes mellitus, 
with appropriate recent initiation of insulin therapy, though 
with insufficient blood glucose control and continued 
hyperglycemia in the evening, thus requiring further 
medication adjustment.  The examiner noted that the Veteran 
was compliant with diet and exercise.  The examiner further 
noted that upon most recent testing during hospitalization in 
August, creatinine was 1.1, consistent with normal renal 
function.  

The record reflects that the Veteran is limited somewhat in 
his functioning due to his cardiovascular disease, but has 
not been prescribed limited activities as a result of his 
diabetes mellitus.  Rather, at his DRO hearing, he expressly 
conceded that his treating physicians have never restricted 
his activities due to his diabetes mellitus.  

The Board has considered the evidence of record pertaining to 
the Veteran's diabetes mellitus, and this evidence 
consistently shows, including by statements and testimony by 
the Veteran and his wife and by medical examination and 
treatment records, that his diabetes requires insulin and 
restricted diet, but does not require regulation of 
activities, and has not been manifested by ketoacidosis or 
hypoglycemic reactions requiring yearly hospitalizations or 
twice monthly visits to a diabetic care provider.  Thus, the 
evidence preponderates against findings to warrant a higher 
disability rating than the 20 percent currently assigned 
under applicable DC 7913.  The Board has considered staged 
ratings, but finds no evidence to warrant rating higher than 
the 20 percent assigned under DC 7913 during any rating 
interval over the rating period under consideration.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Additional Disability Consideration

The Veteran has been separately rated for his cardiovascular 
disease and left lower extremity cellulitis, and hence a 
higher disability evaluation for his diabetes cannot be 
assigned on the basis of those disorders, because that would 
amount to impermissible pyramiding.  38 C.F.R. § 4.14.  
Similarly, as to his erectile dysfunction, he has been 
granted a SMC rating on the basis of loss of use of a 
creative organ, 38 U.S.C.A. § 1114(k), as associated with 
that disorder, and hence a higher disability rating for 
diabetes mellitus on that basis is not warranted.  

However, he contends that his diabetes mellitus is associated 
with chronic renal disease and warrants a higher disability 
rating on that basis.  While a chronic renal disease has been 
medically found associated with the Veteran's diabetes 
mellitus, this has not been shown to be disabling.  Rather, 
examination and treatment records including the above-
detailed VA examinations for compensation purposes have not 
shown the condition to be other than mild, with no dialysis 
or other treatment shown for impairment of renal functioning, 
and no symptoms or disability noted associated with the renal 
disease.  The VA examiner in February 2004 found renal 
insufficiency, and assessed it as very mild.  Creatinine 
levels were not elevated on testing associated with the 
August 2005 VA examination.  There is no medical finding of 
record of medical impairment or physiological illness 
associated with renal insufficiency.  Accordingly, the 
evidence of record preponderates against a separate, 
compensable rating for renal disease associated with the 
Veteran's diabetes mellitus, and also preponderates against a 
higher disability rating for the diabetes mellitus based on 
renal disease.  38 C.F.R. § 4.115b, DCs 7530, 7532.  

Also for consideration is genitourinary system dysfunction 
associated with the Veteran's diabetes mellitus.  
Specifically, at the Veteran's August 2005 VA examination the 
Veteran reported having nocturia, with the need to get up two 
to three times per night to urinate.  This was associated 
with the increase in severity or decrease in control of his 
diabetes mellitus, as documented upon treatment dated  June 
6, 2005, when his hemoglobin A1c was 9.2.  Recent blood sugar 
readings were also noted to be elevated.  The Veteran 
reported at the August 2005 examination that the nocturia 
symptoms were similar to those experienced with the onset of 
his diabetes, prior to his achieving good control of the 
diabetes with initial treatment.  His authorized 
representative, in an October 2009 Informal Hearing 
Presentation, has appropriately raised this issue of nocturia 
as a potential basis for an increased or additional 
disability rating for his diabetes mellitus.  

DC 7913, under which the Veteran has been rated for his 
diabetes mellitus does not recognize genitourinary system 
dysfunction generally or urinary frequency in particular as a 
basis for assignment of an increased evaluation for diabetes.  
Hence, a separate disability evaluation is appropriate and is 
not precluded as pyramiding.  38 C.F.R. §§ 4.1, 4.14.  The 
additional rating is to be assigned under 38 C.F.R. § 4.115a, 
Ratings of the genitourinary system - dysfunctions.  

Under the appropriate rating criteria, where, due to his 
service-connected genitourinary system dysfunction, the 
Veteran has a daytime voiding interval of between two and 
three hours, or a nighttime voiding interval requiring 
awakening to void two times per night, a 10 percent 
disability rating is assignable.  Where the Veteran has a 
daytime voiding interval of between one and two hours, or 
where he is awakening to void three or four times per night, 
a 20 percent disability rating is assignable.  Where the 
daytime voiding interval is less than one hour or the Veteran 
is awakening to void five or more times per night, a 40 
percent disability rating is assignable.  38 C.F.R. § 4.115a, 
DC 7599-7517 (bladder injury, by analogy).  

In this case, affording the Veteran the benefit of the doubt, 
the Board finds that a separate 20 percent evaluation is 
assignable for his genitourinary system dysfunction with 
reported awakening to void two to three times per night, for 
the rating interval beginning June 6, 2005, which is the 
first date that reduced control of his diabetes mellitus is 
well documented, and which corresponds reasonably well with 
the August 2005 self-report of recent onset of the need to 
arise to void two to three times per night.  However, the 
Veteran regained better control of his diabetes mellitus 
shortly thereafter, as is documented in subsequent records, 
with a June 9, 2006, treatment record noting that his self-
monitored blood glucose ("SMBG") levels were "great" and 
his no longer experiencing nocturnal hypoglycemia.  There was 
also then, and thereafter, no mention of persistence of 
having to awaken at night to urinate.

Accordingly, the Board concludes that, with documented better 
control of the Veteran's diabetes mellitus effective from 
June 9, 2006, and without documented complaints of nocturnal 
awakening to urinate then or thereafter in the treatment 
records or in his submitted statements and testimony, the 
preponderance of the evidence of record is to the effect that 
the genitourinary system dysfunction associated with his 
diabetes was no longer disabling effective from June 9, 2006.  
Hence, the weight of the evidence favors staged ratings, with 
a zero percent disability rating warranted effective from 
June 9, 2006, for the separately rated genitourinary system 
dysfunction under 38 C.F.R. § 4.115a.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Because the evidence preponderates against a greater 
disability rating for genitourinary system dysfunction than 
the 20 percent assigned by this decision for the rating 
interval from June 6, 2005, through June 8, 2006, or than the 
zero percent assigned herein beginning effective June 9, 
2006, the benefit-of-the-doubt doctrine does not further 
apply for these disability ratings. 

C.  Concluding Note

From several statements the Veteran has made at his October 
2006 hearing, the Board discerns that he seeks a greater 
level of compensation, in part for his efforts at disease 
control.  However, the law does not authorize payments to 
compensate for such efforts to maintain good health and avoid 
illness progression.  The Board recognizes that such efforts 
do not result in monetary reward, and we cannot increase the 
disability rating based upon his efforts to sustain good 
health, but the Board does applaud the Veteran's wise choices 
and efforts to improve his health, and hopes that he will be 
heartened both by his better health and by the good VA 
medical care he has received to help preserve it.    


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for service-connected diabetes mellitus is 
denied.  

Effective from June 6, 2005, through June 8, 2006, a separate 
20 percent rating is granted for genitourinary system 
dysfunction associated with the service-connected diabetes 
mellitus; and a zero percent disability rating is assigned 
for that disorder from June 9, 2006, subject to the law and 
regulations governing the payment of monetary awards.  


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


